SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- NET Serviços de Comunicação S.A. Corporate Taxpayers ID (CNPJ/MF): 00.108.786/0001-65 Company Registry (NIRE): 35.300.177.240 Publicly Held Company Rua Verbo Divino nº 1,356 - 1º andar, São Paulo-SP MATERIAL FACT NET Serviços de Comunicação S.A. (NET) in accordance with Paragraph 4 of Article 157 of Law 6404/76 and CVM Instruction 358/02, hereby informs its shareholders, the market and other interested parties that, on this date, it became aware of a Material Fact published by Embratel Participações S.A. ("Embrapar), in which the latter informed the market that its subsidiary, Empresa Brasileira de Telecomunicações S.A. EMBRATEL ( Embratel ), a corporation headquartered in the city and state of Rio de Janeiro, at Av. Presidente Vargas, nº 1012, Centro, inscribed in the corporate roll of taxpayers (CNPJ/MF) under no. 33.530.486/0001-29, decided to postpone the date of the auction to October 7, 2010 at 3 p.m. (Brasília time). For the purposes of the Notice, therefore, the Auction Date refers to October 7, 2010 at 3 p.m. (Brasília time). Accordingly, the expected date for registration is also postponed, in accordance with Item 4.1 of the Notice, to October 6, 2010, at 6 p.m., and the expected date for liquidation, pursuant to Item 5.1 of the Notice, is October 13, 2010 NET recommends that its shareholders familiarize themselves with both the aforementioned Material Fact and the other documents related to the voluntary tender public offer, available to the Companys shareholders. São Paulo, September 29, 2010. José Antônio Guaraldi Félix CEO and Investor Relations Officer NET SERVIÇOS DE COMUNICAÇÃO S.A. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 29, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
